Exhibit 10.1

Execution Version

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (hereinafter
referred to as the “Amendment”) is dated as of October 21, 2014 (the “Third
Amendment Effective Date”), by and among EXCO RESOURCES, INC. (“Borrower”),
CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors (the “Guarantors”), the LENDERS
party hereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as Administrative
Agent (“Administrative Agent”). Unless the context otherwise requires or unless
otherwise expressly defined herein, capitalized terms used but not defined in
this Amendment have the meanings assigned to such terms in the Credit Agreement
as amended herein (as defined below).

WITNESSETH:

WHEREAS, Borrower, the Guarantors, Administrative Agent and the Lenders have
entered into that certain Amended and Restated Credit Agreement dated as of
July 31, 2013 (as the same has been and may hereafter be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and

WHEREAS, Administrative Agent, the Lenders, Borrower and the Guarantors desire
to amend the Credit Agreement as provided herein upon the terms and conditions
set forth herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower, the
Guarantors, Administrative Agent and the Lenders hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 4 hereof, and in
reliance on the representations, warranties, covenants and agreements contained
in this Amendment, the Credit Agreement shall be amended in the manner provided
in this Section 1.

1.1 Amendment to Schedule 2.01. Schedule 2.01 to the Credit Agreement shall be
and it hereby is amended and restated in its entirety with Schedule 2.01
attached to this Amendment.

SECTION 2. Scheduled Redetermination of Borrowing Base. Pursuant to Section 3.04
of the Credit Agreement, this Amendment shall constitute a New Borrowing Base
Notice of the Scheduled Redetermination to occur on or about October 1, 2014
pursuant to Section 3.04 of the Credit Agreement, and Administrative Agent, the
Lenders, Borrower and the other Credit Parties hereby acknowledge that effective
as of the Third Amendment Effective Date, the Borrowing Base shall be increased
to $900,000,000.00, and such redetermined Borrowing Base shall remain in effect
until the date such Borrowing Base is otherwise adjusted pursuant to the terms
of the Credit Agreement.

 

Third Amendment to Amended and Restated Credit Agreement – Page 1



--------------------------------------------------------------------------------

SECTION 3. Reallocation of Commitments. The Lenders have agreed among themselves
to reallocate their respective Commitments, and to, among other things, permit
one or more of the Lenders to increase their respective Commitments under the
Credit Agreement (each, an “Increasing Lender”). Each of the Administrative
Agent and the Borrower hereby consents to (i) the reallocation of the
Commitments and (ii) the increase in each Increasing Lender’s Commitment. On the
date this Amendment becomes effective and after giving effect to such
reallocation, increase and assignment of the Aggregate Commitment, the
Commitment of each Lender shall be as set forth on Schedule 2.01 of the Credit
Agreement, as amended by this Amendment. Each Lender hereby consents to the
Commitments set forth on Schedule 2.01 of the Credit Agreement, as amended by
this Amendment. The reallocation of the Aggregate Commitment among the Lenders
shall be deemed to have been consummated pursuant to the terms of the Assignment
and Assumption attached as Exhibit A to the Credit Agreement as if the Lenders
had executed an Assignment and Assumption with respect to such reallocation. The
increase in each Increasing Lender’s Commitment shall be deemed to have been
consummated pursuant to the terms of the Commitment Increase Certificate
attached as Exhibit F-1 to the Credit Agreement as if such Increasing Lender had
executed a Commitment Increase Certificate with respect to such increase. The
Administrative Agent hereby waives the $3,500 processing and recordation fee set
forth in clause (C) of Section 11.04(b)(ii) and Section 11.04(b)(iii) of the
Credit Agreement with respect to the increase in the Commitment of each
Increasing Lender and the assignments and reallocations contemplated by this
Section 3. To the extent requested by any Lender and in accordance with
Section 2.17 of the Credit Agreement, the Borrower shall pay to such Lender,
within the time period prescribed by Section 2.17 of the Credit Agreement, any
amounts required to be paid by the Borrower under Section 2.17 of the Credit
Agreement in the event the payment of any principal of any Eurodollar Loan or
the conversion of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto is required in connection with the reallocation and
increase contemplated by this Section 3.

SECTION 4. Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment, the redetermination of the Borrowing Base contained
in Section 2 of this Amendment, and the reallocation of the Commitments
contained in Section 3 of this Amendment shall be effective as of the Third
Amendment Effective Date upon the satisfaction of each of the conditions set
forth in this Section 4.

4.1 Execution and Delivery. Each Credit Party, all Revolving Lenders and
Administrative Agent shall have executed and delivered this Amendment.

4.2 No Default. No Default or Event of Default shall have occurred and be
continuing or shall result after giving effect to this Amendment.

4.3 Other Documents. Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transactions
provided for herein as Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
satisfactory to Administrative Agent.

 

Third Amendment to Amended and Restated Credit Agreement – Page 2



--------------------------------------------------------------------------------

SECTION 5. Representations and Warranties of Borrower. To induce the Lenders to
enter into this Amendment, each Credit Party hereby represents and warrants to
the Lenders as follows:

5.1 Reaffirmation of Representations and Warranties/Further Assurances. After
giving effect to the amendments herein, each representation and warranty of such
Credit Party contained in the Credit Agreement or in any other Loan Document is
true and correct in all material respects on the date hereof (except to the
extent such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such date and any representation or warranty
which is qualified by reference to “materiality” or “Material Adverse Effect” is
true and correct in all respects).

5.2 Corporate Authority; No Conflicts. The execution, delivery and performance
by such Credit Party of this Amendment and all documents, instruments and
agreements contemplated herein are within such Credit Party’s corporate or other
organizational powers, have been duly authorized by all necessary action,
require no action by or in respect of, or filing with, any Governmental
Authority and do not violate or constitute a default under any provision of any
applicable law or other agreements binding upon such Credit Party or result in
the creation or imposition of any Lien upon any of the assets of such Credit
Party except for Liens permitted under Section 7.02 of the Credit Agreement.

5.3 Enforceability. This Amendment has been duly executed and delivered by each
Credit Party and constitutes the valid and binding obligation of such Credit
Party enforceable in accordance with its terms, except as (i) the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditor’s rights generally, and (ii) the availability of equitable remedies may
be limited by equitable principles of general application.

5.4 No Default. As of the date of this Amendment, both before and immediately
after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

SECTION 6. Miscellaneous.

6.1 Reaffirmation of Loan Documents and Liens. Except as amended and modified
hereby, any and all of the terms and provisions of the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby in all
respects ratified and confirmed by each Credit Party. Each Credit Party hereby
agrees that the amendments and modifications herein contained shall in no manner
affect or impair the liabilities, duties and obligations of any Credit Party
under the Credit Agreement and the other Loan Documents or the Liens securing
the payment and performance thereof.

6.2 Parties in Interest. All of the terms and provisions of this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

6.3 Legal Expenses. Each Credit Party hereby agrees to pay all reasonable fees
and expenses of special counsel to Administrative Agent incurred by
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.

 

Third Amendment to Amended and Restated Credit Agreement – Page 3



--------------------------------------------------------------------------------

6.4 Counterparts. This Amendment may be executed in one or more counterparts and
by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.

6.5 Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

6.6 Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.

6.7 Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

6.8 Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.

6.9 Reference to and Effect on the Loan Documents.

(a) This Amendment shall be deemed to constitute a Loan Document for all
purposes and in all respects. Each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the Credit Agreement or in any other Loan Document, or other
agreements, documents or other instruments executed and delivered pursuant to
the Credit Agreement to the “Credit Agreement”, shall mean and be a reference to
the Credit Agreement as amended by this Amendment.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

[SIGNATURE PAGES FOLLOW]

 

Third Amendment to Amended and Restated Credit Agreement – Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

BORROWER: EXCO RESOURCES, INC. By:  

/s/ William L. Boeing

Name:   William L. Boeing Title:   Vice President and General Counsel
GUARANTORS: EXCO HOLDING (PA), INC. EXCO PRODUCTION COMPANY (PA), LLC EXCO
PRODUCTION COMPANY (WV), LLC EXCO RESOURCES (XA), LLC EXCO SERVICES, INC. EXCO
MIDCONTINENT MLP, LLC EXCO PARTNERS GP, LLC EXCO PARTNERS OLP GP, LLC EXCO
HOLDING MLP, INC. EXCO EQUIPMENT LEASING, LLC By:  

/s/ William L. Boeing

Name:   William L. Boeing Title:   Vice President and General Counsel EXCO
OPERATING COMPANY, LP By:   EXCO Partners OLP GP, LLC,   its general partner  
By:  

/s/ William L. Boeing

  Name: William L. Boeing   Title: Vice President and General Counsel

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXCO GP PARTNERS OLD, LP By:   EXCO Partners GP, LLC,   its general partner  
By:  

/s/ William L. Boeing

  Name: William L. Boeing   Title: Vice President and General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender

and as Administrative Agent and Issuing Bank

By:  

/s/ Michael A. Kamauf

Name: Michael A. Kamauf Title:   Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Ronald E. McKaig

Name: Ronald E. McKaig Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Edward Murkham

Name: Edward Murkham Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender By:  

/s/ Kevin Utsey

Name: Kevin Utsey Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

UBS AG, Stamford Branch, as a Lender By:  

/s/ Lana Gifas

Name: Lana Gifas Title: Director By:  

/s/ Jennifer Anderson

Name: Jennifer Anderson Title: Associate Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch, as a Lender By:  

/s/ Nupur Kumar

Name: Nupur Kumar Title: Authorized Signatory By:  

/s/ Whitney Gaston

Name: Whitney Gaston Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

NATIXIS, as a Lender By:  

/s/ Stuart Murray

Name: Stuart Murray Title: Managing Director By:  

/s/ Kenyatta B. Gibbs

Name: Kenyatta B. Gibbs Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK

BRANCH, as a Lender

By:  

/s/ Kirk L. Tashjian

Name: Kirk L. Tashjian Title: Vice President By:  

/s/ Peter Cucchiara

Name: Peter Cucchiara Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Michelle Latzoni

Name: Michelle Latzoni Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Victor Ponce de León

Name: Victor Ponce de León Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CIT FINANCE LLC, as a Lender By:  

/s/ John Feeley

Name: John Feeley Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender By:  

/s/ Juli Bieser

Name: Juli Bieser Title: Director By:  

/s/ Michael Price

Name: Michael Price Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement